Citation Nr: 0309479	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-18 346A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to service connection for neck strain.

2.  Entitlement to service connection for 
dislocated/fractured jaw.

3.  Entitlement to service connection for right wrist 
fracture. 

4.  Entitlement to service connection for reduced visual 
acuity. 



ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo



INTRODUCTION

The veteran served on active duty from August 1982 to 
November 1984, and from March 1985 to July 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1996 and subsequent rating decisions of 
the Washington, DC, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran, in a statement received in March 2003, withdrew 
his appeal for an increased rating for his service-connected 
bronchitis.  38 C.F.R. § 20.204(b) (2002).


REMAND

After a preliminary review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see, too, Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied).

So this case must be returned to the RO for compliance with 
the preliminary notice and duty to assist provisions of this 
new law, and to have the claim reconsidered on the merits.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107), are fully complied with and 
satisfied. 

2.  Thereafter, the RO should 
readjudicate the claim on the merits, 
i.e., de novo, based on all of the 
evidence in the claims folder (c-file).

3.  If service connection for neck 
strain, dislocated/fractured jaw, right 
wrist fracture, and reduced visual acuity 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




